



Exhibit 10.1

--------------------------------------------------------------------------------











FIRST INCREMENTAL FACILITY AMENDMENT


Dated as of August 31, 2016


to the


CREDIT AGREEMENT


Dated as of June 6, 2014


among


COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO


TD BANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents






Arranged By:


BANK OF AMERICA MERRILL LYNCH,
SUNTRUST ROBINSON HUMPHREY, INC.,
TD SECURITIES (USA) LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers,


and


BANK OF AMERICA MERRILL LYNCH,
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Bookrunners







--------------------------------------------------------------------------------






FIRST INCREMENTAL FACILITY AMENDMENT


THIS FIRST INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of August
31, 2016 to the Credit Agreement referenced below is by and among Compass Group
Diversified Holdings LLC, a Delaware limited liability company (the “Borrower”),
the Incremental Revolving Lenders (defined below), the Incremental Term Loan
Lenders (defined below) and Bank of America, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Credit Agreement dated as of June 6, 2014 (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders identified therein
and the Administrative Agent;


WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.01(c)(i)(B) of the Credit Agreement (x) certain Lenders identified on
the signature pages hereto (collectively, the “Incremental Revolving Lenders”)
have agreed to provide an increase in the Aggregate Revolving Commitments in the
amount of $150,000,000 which increase shall constitute an Incremental Revolving
Increase (the “Incremental Revolving Facility”) and (y) certain Lenders
identified on the signature pages hereto (collectively, the “Incremental Term
Loan Lenders”) have agreed to provide an additional advance of the Term Loan in
the amount of $250,000,000 which advance shall constitute an Incremental Tranche
B Term Facility (the “Incremental Term Loan”).


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.
Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).



2.
Establishment of Incremental Facilities.



2.1    Incremental Facility Amendment. This Amendment is an Incremental Facility
Amendment.


2.2    Incremental Revolving Increase.    


(a)    The Incremental Revolving Facility is an Incremental Revolving Increase
incurred pursuant to Section 2.01(c) of the Credit Agreement.


(b)    Each Incremental Revolving Lender agrees that its Revolving Commitment is
increased by the amount set forth on Schedule 1 hereto.


(c)    Immediately after giving effect to the Incremental Revolving Facility,
the participations in L/C Obligations and Swing Line Loans shall be reallocated
among the Lenders with Revolving Commitments such that each Lender with a
Revolving Commitment holds its Applicable Percentage of outstanding
participation interests in L/C Obligations and Swing Line Loans.




(d)    The Incremental Revolving Facility is incurred utilizing the basket set
forth in Section 2.01(c)(i)(B) of the Credit Agreement and does not reduce the
maximum principal amount of Incremental Facilities available under Section
2.01(c)(i)(A).


2.3    Incremental Term Loan.


(a)    The Incremental Term Loan is an Incremental Tranche B Term Facility
incurred pursuant to Section 2.01(c) of the Credit Agreement.





--------------------------------------------------------------------------------







(b)    Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Incremental Term Loan Lender
severally agrees to make its portion of the Incremental Term Loan to the
Borrower in Dollars in a single advance on the date hereof in an amount not to
exceed such Lender’s commitment to the Incremental Term Loan set forth on
Schedule 1 hereto. The Incremental Term Loan is an addition of the Term Loan.
The advance of the Term Loan made on the Closing Date and the Incremental Term
Loan shall be deemed one term loan constituting the Term Loan and shall be
subject to all of the terms and conditions applicable to the Term Loan.


(c)    The Incremental Term Loan is incurred utilizing the basket set forth in
Section 2.01(c)(i)(B) of the Credit Agreement and does not reduce the maximum
principal amount of Incremental Facilities available under Section
2.01(c)(i)(A).


2.4    New Lenders. From and after the date hereof, each Person identified on
the signature pages hereto as an “Incremental Revolving Lender” and “Incremental
Term Loan Lender” that is not a party to the Credit Agreement immediately prior
to giving effect to this Amendment (each, a “New Lender”) shall be deemed to be
a party to the Credit Agreement and a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents.


3.
Amendments to the Credit Agreement.



3.1    Section 2.05(a)(iii) of the Credit Agreement is amended by replacing
“June 6, 2015” with     “February 28, 2017”.
 
3.2    Section 2.07(c) of the Credit Agreement is amended and restated in its
entirety to read as     follows:


(c)    Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan in equal quarterly installments of $1,421,250 each (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05) on the last Business Day of each March, June, September and
December, commencing September 30, 2016, unless accelerated sooner pursuant to
Section 8.02, with the outstanding principal balance of the Term Loan due and
payable in full on the Maturity Date.


4.
Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner satisfactory to the Administrative Agent:



1.Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of the Borrower, each
Incremental Revolving Lender, each Incremental Term Loan Lender and the
Administrative Agent.


2.Opinions of Counsel. Receipt by the Administrative Agent of favorable opinions
of legal counsel to the Borrower, addressed to the Administrative Agent and each
Lender, dated as of the date of this Amendment.


3.Resolutions. Receipt by the Administrative Agent of such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of the Borrower as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment.


4.5.11 Acquisition. (a) The Agreement and Plan of Merger dated as of July 29,
2016 among 5.11 ABR Corp., 5.11 ABR Merger Corp., 5.11 Acquisition Corp. and TA
Associates Management, L.P. (the “5.11 Acquisition Agreement”) shall not have
been altered, amended, supplemented or otherwise changed in a manner materially
adverse to the Lenders without the consent of the Administrative Agent and (b)
the transactions contemplated by the 5.11 Acquisition Agreement shall have been
consummated substantially in accordance with the 5.11 Acquisition Agreement.





--------------------------------------------------------------------------------







5.Pro Forma Compliance Certificate. The Administrative Agent shall have received
a Pro Forma Compliance Certificate demonstrating that after giving effect to the
Incremental Facilities contemplated herein (and assuming that the entire amount
of the Incremental Revolving Facility has been funded) the Borrower is
incompliance with the financial covenants in Section 7.11 of the Credit
Agreement on a Pro Forma Basis.


6.Notes. Receipt by the Administrative Agent of Notes dated as of the date of
the First Incremental Facility Amendment executed by a Responsible Officer of
the Borrower in favor of each New Lender requesting a Note from the Borrower.


7.Fees. Receipt by the Administrative Agent, each lead arranger for the
transactions contemplated by this Amendment and the Lenders of any fees required
to be paid on or before the date of this Amendment.


8.Attorney Costs. The Borrower shall have paid all reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the date hereof.


5.    Reaffirmation. The Borrower acknowledges and reaffirms that (a) it is
bound by all of the terms of the Loan Documents to which it is a party and (b)
it is responsible for the observance and full performance of all Obligations,
including, without limitation, the repayment of the Loans and reimbursement of
any drawings on any Letter of Credit. Furthermore, the Borrower acknowledges and
confirms that (a) the Administrative Agent, the Lenders and the L/C Issuers have
performed fully all of their obligations under the Credit Agreement and the
other Loan Documents and (b) by entering into this Amendment, the Administrative
Agent, the Lenders and the L/C Issuers do not waive or release any term or
condition of the Credit Agreement or any of the other Loan Documents or any of
their rights or remedies under such Loan Documents or any applicable law or any
of the obligations of the Borrower thereunder.


6.    Miscellaneous.


6.1    The Credit Agreement (as amended hereby) and the obligations of the
Borrower thereunder and under the other Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent, any Lender or any L/C Issuer of any rights and remedies
under the Loan Documents, at law or in equity.


6.2    The Borrower hereby represents and warrants to the Administrative Agent,
the Lenders and the L/C Issuers as follows:


(a)    The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment. This Amendment and the execution and
performance hereof by the Borrower do not conflict with the Borrower’s
Organization Documents or any law, agreement or obligation by which the Borrower
is bound.


(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.


(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Amendment.


(d)    Before and after giving effect to the Incremental Facilities contemplated
herein, the representations and warranties of the Borrower contained in Article
V of the Credit Agreement or in any other Loan Document, or which are contained
in any document furnished at any time under or in connection therewith, are true
and correct in all material respects (or, in the case of any such
representations and warranties qualified





--------------------------------------------------------------------------------





by materiality or Material Adverse Effect, in all respects as drafted) as of the
date hereof with the same effect as if made on and as of the date hereof, except
to the extent such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties are true and
correct in all material respects (or, in the case of any such representations
and warranties qualified by materiality or Material Adverse Effect, in all
respects as drafted) as of such earlier date.


(e)    Before and after giving effect to the Incremental Facilities contemplated
herein, no event has occurred and is continuing which constitutes a Default or
an Event of Default.


6.3    This Amendment shall constitute a Loan Document for all purposes. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment by telecopy or other electronic means (such as by email in “pdf” or
“tif” format) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered. This Amendment
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Amendment will inure to
the benefit of and bind the respective successors and permitted assigns of the
parties hereto.


6.4    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. THE TERMS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.


[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Incremental Facility Amendment to be duly executed and delivered as of the
date first above written.




BORROWER:                COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
a Delaware limited liability company


By: /s/ Ryan J. Faulkingham        
Name: Ryan J. Faulkingham
Title: Chief Financial Officer





--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:                BANK OF AMERICA, N.A.,
as Administrative Agent
    
By: /s/ Christine Trotter             
Name: Christine Trotter
Title: Assistance Vice President


INCREMENTAL REVOLVING
LENDERS:                BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
    
By: /s/ Christopher T. Phelan        
Name: Christopher T. Phelan
Title: Senior Vice President




SUNTRUST BANK
                        
By: /s/ Mary K. Lundin         
Name: Mary K. Lundin
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION


By: /s/ Jason Nadler        
Name: Jason Nadler
Title: Managing Director




TD BANK, N.A.
                        
By: /s/ Todd Antico        
Name: Todd Antico
Title: Senior Vice President




FIFTH THIRD BANK


By: /s/ Eric Bunselmeyer        
Name: Eric Bunselmeyer
Title: Assistant Vice President









--------------------------------------------------------------------------------











THE PRIVATEBANK AND TRUST COMPANY


By: /s/ Sam L. Dendrinos        
Name: Sam L. Dendrinos
Title: Managing Director




SIEMENS FINANCIAL SERVICES, INC.


By: /s/ Melissa J. Brown    
Name: Melissa J. Brown
Title: Sr. Transaction Coordinator




FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Alex K. Turner        
Name: Alex K. Turner
Title: Senior Vice President






INCREMENTAL TERM
LOAN LENDERS:            
BANK OF AMERICA, N.A.
                        
By: /s/ Christopher T. Phelan        
Name: Christopher T. Phelan
Title: Senior Vice President











--------------------------------------------------------------------------------






SCHEDULE I




AGGREGATE REVOLVING COMMITMENTS


Lender
 
Commitment to Incremental Borrowing Increase
Bank of America, N.A.
 
$34,616,250.00
Sun Trust Bank
 
$34,616,250.00
TD Bank, N.A.
 
$22,500,000.00
U.S. Bank National Association
 
$22,500,000.00
Fifth Third Bank
 
$13,125,000.00
The PrivateBank and Trust Company
 
$11,080,000.00
Siemens Financial Services, Inc.
 
$6,562,500.00
First Tennessee Bank National Association
 
$5,000,000.00
Total
 
$150,000,000.00





AGGREGSTE INCREMENTAL TERM LOAN COMMITMENTS


Lender
 
Commitment to Incremental Term Loan
Bank of America, N.A.
 
$250,000,000.00






